Title: To Alexander Hamilton from Otho H. Williams, 28 June 1792
From: Williams, Otho H.
To: Hamilton, Alexander



Ceresville [Maryland] 28 June 1792
Sir.

A necessary attention to my health required my leaving Baltimore, for a time, and occasions my writing to you from the vicinity of Frederick town.
I have just received your letter, dated the 18th Inst: relative to certain communications by the Commissioner of the Revenue, comprehending a letter from me of the 3d. of May last, to the Surveyor of the district of Baltimore.
It is matter of very great surprize to me that what occurred on the subject alluded to should be represented to you as “a controversy, between the officers, respecting the limits of duty.” I am still more surprized that you should think it justifiable to remonstrate in a strain of rebuke which I know is unmerited.
My letter to the Surveyor was occasioned by a representation of some of the Inspectors that they had been employed by him in the department of the Revenue in marking of Casks, & in such laborious & servile parts of the duty as they considered as degrading, and which they apprehended proceeded from pique and resentment. That they were detached from their particular duty as Inspectors of the Customs, & that they were not qualified, or requested to qualify, as the Excise law required that they were even obnoxious to penalty by law for acting as they had been desired and that they had no promise or expectation of indemnification or reward.
I gave no immediate, or direct, answer to this representation. In fact I did not answer to it at all; But wrote a line to the Surveyor containing, it is true, my opinion relative to their being employed in the revenue department which I conceived to be strictly agreeable to law and therefore not capable of being construed as contradictory to the Instructions of the secretary of the Treasury; For, although the Instructions direct the employing of Inspectors of the Customs as Inspectors of the revenue, as it appeared to me that the Legislature contemplated the expediency only of such a measure I could not imagine that a necessity was intended to be created, and an obligation imposed, without an alternative, by the mode of executing the Law.
The intimate connection between the departments, and the ambiguity of the “large chapter of undefined relative duties which appertain to every officer in every Station” made me conscious of my responsibility and more particularly attentive to my own Station. I saw the “possibility of an interference of duties” which you deny; I saw that the men whom I had selected, for integrity as well as for abilities, to perform duties, which ought not to be committed to unworthy or ignorant persons, might be engaged in a department wherein I had no controul; and that the Department under my particular superintendence must occasionally be supplied by such as I could pick up: and such as might be picked up by any one else and for any other purpose. Men proper for the service are not to be commanded at an hours warning. I saw too, while I was actually under this embarrassment, and the Government in greater hazard of being rendered odious than it otherwise might have been that those men who had devoted themselves to the service were in a situation to receive “Either none or smaller compensations” than the law allowed for the performance of duties for which they were especially appointed.
Upon recollection, Sir, it will occur to you that the form required by the Comptroller (whose instructions in respect to forms you have directed me to obey) for Inspectors accounts is for services on board of certain Vessels; and although (upon my representation of the necessity of often employing them otherwise, and the allowance by Law being for “days service in aid of the customs”) the Comptroller was pleased to dispense with that form, he yet insists on their accounts being Stated in detail. It was not provided for and it was impossible for me to conceive the propriety, even if it might be admitted at the treasury, of charging the Customs with expences incidental to the Revenue. By law & by my instructions I could pay only for services in aid of the former; and, in fact, respecting Services in aid of the latter I could have no official information.
I claim the merit, if it is such, of being prompt in the performance of my duty, and of not being disposed to “hesitate in the execution of the laws.” No officer is less “disposed to embarrass the public service” or “clog the wheels of administration.” I have given no “example of disorder.” My letter to the Surveyor was to prevent disorder; and to suggest to him the propriety of obviating in his double capacity, those objections which had been strengthened if not created, by his manner of enforcing instructions of which no legal intimation had given the least anticipation. It occured at a time of an extraordinary stress of business, when all the time of all the Inspectors was necessarily taken up in attending on and discharging of Vessels. Could I have apprehended that at such a time or at any time, the business of the Customs was to be retarded by that of the Revenue; or that, if additional aid was necessary, it was material to the Govert. by which department it was procured? There were Officers enough in one department, and it never occurred to me that it was my duty to create more in order to supply the other, in which the power of Creation is by law made adequate to its occasions.

When this affair is properly understood it will appear that all the embarrassments which did actual occur proceeded not from any “spirit of refinement or critical nicety about the boundarys of Official duty” in the Officers of the Customs.
I am much pained by the unexpected necessity of defending myself against the imputation of being the Author of them; and I feel not a little, Sir, from your suggestion that the Inspectors not performing duties required of them, whether legally obligatory on them or not, would be a good reason for substituting others.
The men at present employed as Inspectors have, most of them, been long in the service of their Country—some of them in much more respectable stations than at present. One of them had the honor to serve early in the first Congress, and several of them, through the whole of the late War, as Officers in the army. Want of a just requital of former services in respect to some of them may be assigned as the cause of their present humble condition.
I shall inform them, as I have heretofore done, that not only in the particular line of their duty as officers of the Customs, but in relation to the Revenue department, and in every other situation wherein it is in their power to promote the execution of the laws, and support the Government of the United States, it is a duty incumbent on them to do it. I will inform them also that it is your opinion that as Inspectors of the Customs they are bound to obey the orders of the Inspector of the Revenue, as such, and that obedience is expected of them. But I do not engage myself to dismiss them if they should demur to an opinion in which I cannot myself implicitly acquiesce. I believe that the officers as well as the departments were intended to be distinct. The Legislature otherwise wod. not have made a special provision for constituting officers of the one to be officers of the other, as if to reconcile a seeming incompatibility; but wod. have assigned the same duties at once or directed it to be done.
Confirmed as I am in this opinion before I became the instrument of what I must consider as injustice to deserving men I will appeal to that highest authority to which your letter refers. “If redress is not found there, the path” (you are pleased to tell me) “is plain.” To me it is very plain. Believe me, no sense of dishonor is attached to my idea of a private Station. Neither disgrace nor distress will attend me. But to others the path may not be equally plain and smooth. Thorns and difficulties may lie in their way; even the terrors of poverty may assail them, and force a compliance with directions right or wrong. This necessity, in my opinion (for I cannot abandon the privilege of thinking) would be an aggravation to the oppression, and I can not apprehend that the compulsive expedient which you recommend will be insisted upon. It would eventually destroy every degree of respectability and render the Inspectors unworthy of that confidence which must necessarily be reposed in officers of even the lowliest denomination.
Sure I am that if, when the Surveyor of Balte. was appointed Inspector of the Revenue he had said, as he reasonably might have done, that all his time and talents were necessarily engaged in discharging the duties of the first office, he would not have been told, “Sir, you must do this, and without compensation too, or—the path is plain.”
The analogy will not be questioned; nor can I conceive how any officer, who holds his Commission at pleasure, and who does not depend on popular consequence for support, can expect to be at all times exempt from a similar coercion.
Concerned as I certainly am in this question I will endeavour to acquit myself with that stedfast fidelity to the Government, the dignity of which is not independent of the Virtue of its officers, which, in all events, will insure me the quiet of my own conscience and the approbation of those who judge with information, candor and liberality.
I am, Sir, your most obedient, and most Humble Servant
O. H. Williams
A Hamilton Esqr Secy of the Treasury
